--------------------------------------------------------------------------------

EXHIBIT 10.1

 

 

 

JOINT COOPERATION CONTRACT

Between

BEIJING LUSHI (SDTV) PILOT MEDIA CO., LTD


And

ITONIS, INC

 

 

 

 

1

--------------------------------------------------------------------------------

FLOW TV JOINT COOPERATION CONTRACT

Contents       Chapter I Name, Address, Nature and Form of the Joint Cooperation
    Chapter II Objectives, Business Scope and Size of Production     Chapter III
Gross Investment and Registered Capital     Chapter IV Obligations of Each of
the Parties to the Joint Cooperation     Chapter V Representations and
Warranties of the Parties     Chapter VI Technology, Services and Content    
Chapter VII Supervisory Committee     Chapter VIII Administrative Organizations
    Chapter IX Purchase of Equipment     Chapter X Labour Management     Chapter
XI Taxation, Finance, Audit and Profit Distribution     Chapter XII Term of the
Joint Cooperation     Chapter XIII Disposal of Assets on Expiration of the Joint
Cooperation     Chapter XIV Insurance     Chapter XV Amendments, Changes and
Dissolution of the Contract     Chapter XVI Force Majeure     Chapter XVII
Governing Laws     Chapter XVIII Settlement of Dispute     Chapter XIX Languages
    Chapter XX Effect of Contract and Miscellaneous

2

--------------------------------------------------------------------------------

flOw TV Joint Cooperation Contract

THIS CONTRACT, made and entered into in on this 14th day of December, 2007 by
and between Beijing Lushi (SDTV) Pilot Media Co., Ltd, a corporation
incorporated and existing under the laws of the PRC (hereinafter referred to as
"PM"), and ITonis, Inc., a company incorporated and existing under the laws of
the State of Nevada, United States of America (hereinafter referred to as
"ITonis").

WITNESSETH THAT:

WHEREAS, PM desires to develop an online television network platform in China
through a variety of cooperation agreements;

WHEREAS, ITonis possesses the unique open source technology of integrating
television and the internet, and is willing to do so.

NOW, THEREFORE, in consideration of the premises and the mutual covenant herein
contained, the parties hereto agree as follows:

Chapter I Name, Address, Nature and Form of the Cooperation

Article 1 The Joint Cooperation shall be governed and protected by the laws of
the People's Republic of China. It shall consist of two companies working
together and shall act as an economic legal entity carrying out independent
business accounting. The Joint Cooperation shall be initially known as“ Flow TV”
in Chinese and as "flOw TV" in English. The final name of the Joint Cooperation
shall be set by the Supervisory Committee.

Article 2 This Joint Cooperation is contemplated that it will eventually be a
joint venture

3

--------------------------------------------------------------------------------

co- owned by PM, ITonis (or its Chinese subsidiary) and management.

Chapter II Objectives, Business Scope and Size of Production Article 3
Objectives

  3.1.

The objectives for which the Joint Cooperation is established are to strengthen
the economic and technical cooperation between the two Parties involved herein
and to produce and sell a complete internet television platform solution
(hereinafter referred to as "IPTV Platform") using advanced technology and
management.

        3.2.

The Joint Cooperation shall exploit the IPTV Platform through the PRC and
further the competitive position of its products to bring about satisfactory
economic benefits to each of the Parties to the Joint Cooperation.

Article 4 Business Scope of the Joint Cooperation

  4.1.

To create a robust IPTV Platform for distribution of television programming over
the internet throughout the PRC;

        4.2.

To market and sell the IPTV Platform throughout the PRC; and

        4.3.

To maximize the revenues to the Joint Cooperation by creating innovative
economic sales and advertising models for the IPTV Platform.

Chapter III Gross Investment

Article 5 The initial investment of the Joint Cooperation amounts to USD
$15,000,000.

  5.1.

The capital to be contributed by the Parties hereto in proportion as follows:

          5.1.1.

PM shall not be required to contribute any cash, holding a 40% interest in the
Joint Cooperation.

          5.1.2.

ITonis shall contribute USD $15,000,000 no later than June 1, 2008,

4

--------------------------------------------------------------------------------


 

holding a 60% interest in the Joint Cooperation (twenty percent (20%) shall be
allocated to PM management in accordance with Article 5.1.3) and shall work with
PM to deliver the technology and equipment for the IPTV Platform.

        5.1.3.

PM management shall ultimately hold a twenty percent (20%) interest in the Joint
Cooperation by virtue of a ten percent (10%) ownership interest in ITonis
directly.


  5.2.

The above contribution from ITonis is based on estimations only for the initial
roll out of the IPTV Platform and any overruns, if any, and any subsequent
investments shall be the responsibility of the Joint Cooperation, either as
equity or debt, as the Supervisory Committee shall determine.

Article 6 If either party intends to transfer or assign all its interest or any
part thereof to a third party, it can do so subject to consent in writing of the
other Party and approval by the authorising department. Such transfer or
assignment mentioned hereinabove, however, shall not affect the shareholding of
the other party or the sales or profit distributions or any other benefits
whatsoever.

Chapter IV Obligations of Each of the Parties to the Joint Cooperation

Article 7 PM and ITonis are required to complete all their respective
obligations underlisted:

  7.1.

PM shall:

            7.1.1.

Secure the specific licenses listed below (the “Licenses”) for the benefit of
the Joint Cooperation no later than one hundred (100) days from the date of
execution of this Contract

            7.1.1.1

Business License

            7.1.1.2

Internet Content Provider License

            7.1.1.3

Network Culture Operation License

5

--------------------------------------------------------------------------------


  7.1.1.4

Information Network video/ audio Program License


  7.1.2.

File applications for approval, license and registration of the Joint
Cooperation establishment with the PRC's competent authorities concerned;

        7.1.3.

Assist the Joint Cooperation in applying for tax reduction or exemption
according to the PRC laws and regulations;

        7.1.4.

Employ local people as managers, technicians, workers and other personnel as
required by the Joint Cooperation;

        7.1.5.

Process applications for entry visas, working permits and travel documents for
foreign personnel of the Joint Cooperation; and

        7.1.6.

Be responsible for handling other matters as the Joint Cooperation may from time
to time prescribe.


  7.2.

ITonis is liable to:

          7.2.1

Deposit or provide a Standby Letter of Credit in favor of PM in the amount of
$150,000 no later than thirty (30) days from the date of execution of this
Contract to secure the Licenses (the “Deposit”);

          7.2.2.

Make share contributions in USD, provide equipment and technology for the IPTV
Platform as described in Article 5;

          7.2.3.

Manage matters at any time which the Joint Cooperation may prescribe (such as
equipment purchases abroad); and

          7.2.4.

Develop IPTV content, license content and create an advertising based revenue
generator for the IPTV Platform.


  7.3

The Deposit:

       

7.3.1     If the Licenses are not obtained within one hundred (100) days of

6

--------------------------------------------------------------------------------


   

execution of this Contract, the Deposit shall be returned to Itonis; and

   



  7.3.2

If the Licenses are obtained within one hundred (100) days of execution of this
Contract, the Deposit shall belong to PM, and shall (i) be applied towards the
Investment, if the Investment is raised by June 1, 2008, or (ii) irrevocably
belong to PM if the Investment is not raised by June 1, 2008.

Chapter V Representations and Warranties of the Parties

Article 8 Representations and Warranties of the Parties.

  8.1

Each Party represents and warrants to the other Party that it has and will
continue throughout the Term (as herein defined);

            8.1.2

Be duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization.

            8.1.3

Has obtained and will obtain all necessary consents, approvals or authorizations
to execute and perform this Contract required from any department in charge, or
governmental authorities pursuant to any laws and regulations which it is
subject to. Execution of this Contract does not and will not constitute any
breach or violation of any contract, agreement, corporate or regulatory
documents, laws and regulations by which it is bound.

            8.1.4

All licenses, consents and other permissions and approvals required for carrying
out its business have been properly granted and are valid and in full force and
effect, or will be properly granted and will continue to be in full force and
effect during the Term of this Contract; and, with respect to events though the
date of execution of this Contract, it is not in default and has not received
notice that it is in default with respect to the terms of any such license,
consent, permission or approval, or that any such license, consent, permission
or approval is likely to be revoked or which constitute grounds for such
revocation.

            8.1.5

All information and documents that have been provided to the other Party for the
purpose of or in connection with this Contract, are true and accurate in all
respects

7

--------------------------------------------------------------------------------


 

and are not misleading because of any omission or ambiguity or for any other
reason.

        8.1.6

All of its accounts, books, ledgers and financial and other records are and will
be complete and accurate in all material aspects and have been and will be
properly kept in accordance with the legal requirements and normal business
practice, and are in its possession or under its control and will remain so, and
all transactions relating to its business have been and will be duly and
correctly recorded therein and there are no and will not be inaccuracies or
discrepancies of any kind contained or reflected in such accounts, books,
ledgers and financial and other records, and they are and will be sufficient to
give a true and accurate view of the state of it’s affairs and to explain its
transactions.

        8.1.7

There has been and there will not be any material breach by it or by any of its
respective officers or employees (in their capacity as such) of any legislation
or regulations affecting it or its business which would materially adversely
impact this Joint Cooperation.

        8.1.8

There has been and there will not be any material breach by it of any contract,
agreement or covenant to which it is a party or by which the assets or
properties of it is bound which would materially adversely impact this Joint
Cooperation.

        8.1.9

It has since its establishment carried on and will in the future during the Term
carry on its business in the ordinary and usual course and has not entered and
will not enter into into any contract which would materially adversely impact
this Joint Cooperation.

        8.1.10

It is not engaged (whether as plaintiff, defendant or otherwise) in any
litigation or arbitration, administrative or criminal or other proceeding, and
no litigation or arbitration, administrative or criminal or other proceedings
against it is pending, threatened or expected, and there is no fact or
circumstance likely to give rise to any such litigation or arbitration,
administrative or criminal or other proceedings, or to any proceedings against
any of it’s directors, officers or employees (past or present) in respect of any
act or default for which it might be vicariously liable.

        8.1.11

To the extent applicable, it has been and will be in strict compliance with all
the requirements under PRC laws with respect to environmental protection, public

8

--------------------------------------------------------------------------------


   

health, production safety and labour matters. No notices, complaints, demands or
proceedings have been received by it, in relation to any of such issues. There
is no condition requiring decontamination or other remedial action. It has fully
and in a timely manner met, and will, during the Term, meet its obligations
resulting from tax, labour and social insurance legislation with respect to the
filing of returns and the payment of taxes; adequate provisions have been made
and will be made during the Term for taxes, public levies, social insurance
contributions and housing funds anticipated and/or not yet paid. No claims have
been asserted by any person or entity against it over the use of intellectual
property rights including patents, trademarks, trade names, copyrights,
technology, know-how or processes or challenging or questioning the validity or
effectiveness of any such license or agreement. In case of any such claim, there
is no legal valid basis to it. The use of any intellectual property rights by it
does not infringe on the rights of any third party.

          8.2

Each Party acknowledges and accepts that it is entering into this Agreement in
reliance upon each of the warranties and representations notwithstanding any
investigations which it, its agents or advisors may have made, and undertakes to
indemnify and keep indemnified the other Party in full from and against any
liabilities, losses, damages, claims, costs (including all legal costs on a full
indemnity basis), expenses or other liabilities which may be suffered or
incurred by the first Party in connection with:

            8.2.1

Any of the warranties or representations being untrue or misleading or breached.

            8.2.2

The settlement of any claim that any of the warranties or representations are
untrue or misleading or have been breached and in which the Party acknowledges
or confirms (on a with or without liability basis) that there has been a breach
of such warranty or representation.

            8.2.3

Any arbitration or legal proceedings in which it claims that any of the
warranties or representations are untrue or misleading or have been breached and
in which settlement is reached under which the other Party (on a with or without
liability basis) acknowledges that a warranty or representations is untrue or
misleading or

9

--------------------------------------------------------------------------------


   

has been breached, or arbitration award or judgment is given for it provided
that if the arbitrator or court makes a ruling as to the payment of costs by the
parties, then that ruling shall apply in lieu of the provisions of this Article.

            8.2.4

The enforcement and amount of any such settlement or arbitration award or
judgment.

          8.3

Each of the warranties and representations shall be construed as a separate
warranty and representation and (save as expressly provided to the contrary)
shall not be limited or restricted by reference to, or inference from, the terms
of any other warranty or any other terms of this Contract.

Chapter VI Technology, Services and Content

Article 9

  9.1.

For the purpose of providing the Joint Cooperation with technologies for the
IPTV Platform, ITonis agrees to license the technology for the IPTV Platform to
the Joint Cooperation on an exclusive basis within China, and a non exclusive
basis with respect to the rest of the world.

        9.2.

The IPTV Platform shall be available to every resident of the PRC.

        9.3.

The Parties hereto shall develop various subscriber contracts for the use of PRC
residents who wish to contract for certain of the services provided by the IPTV
Platform.

        9.4.

All content on the IPTV Platform shall be subject to the approval of PM.

Chapter VII Supervisory Committee

Article 10 The Supervisory Committee shall consist of seven (7) Supervisors,
four (4) nominated by ITonis, three (3) by PM, and shall have a Chairman, who
shall be a nominee from ITonis and one Vice-Chairman, who shall be nominated by
PM.

10

--------------------------------------------------------------------------------

Article 11 The commencement of the Joint Cooperation shall be the date of
establishment of the Supervisory Committee.

Article 12 The Supervisory Committee act as the supreme management body of the
Joint Cooperation.

Article 13 The Supervisory Committee make decisions on all material matters of
the Joint Cooperation.

Article 14 For major matters, the Supervisory Committee shall act only by
resolution adopted unanimously. Additional matters not covered therein shall be
subject to resolution adopted by simple majority of the Supervisory Committee.

Article 15 The Supervisory Chairman shall act as the legal representative of the
Joint Cooperation. In the absence of the Chairman, for certain reasons from his
duties on the Supervisory Committee, the Chinese side Vice-Chairman shall be the
acting legal representative of the Joint Cooperation until the resumption of
duties by the Chairman.

Article 16 At least one Supervisory Committee meeting shall be held each year.

Article 17 The Supervisory Committee meetings shall be called and presided over
by the Supervisory Committee’s Chairman.

Article 18 Supervisory Committee meetings may be called by the Supervisory
Committee Chairman on a motion of more than one-third of the Supervisors.

Article 19 Minutes of the Supervisory Committee meetings shall be filed for
record.

Chapter VIII Administrative Organizations

Article 20 The Joint Cooperation shall set up Administrations to take charge of
the day-to-day operation and management affairs of the Joint Cooperation.

Article 21 The Administration shall have a General Manager, to be nominated by
PM, subject to approval by the Supervisory Committee, and a Chief Financial
Officer to be nominated by ITonis, also subject to approval by the Supervisory
Committee.

11

--------------------------------------------------------------------------------

Article 22 The Administration shall also have one or more Vice Presidents,
subject to appointment by the Supervisory Committee.

Article 23 General Manager

  23.1.

The powers and duties of the General Manager shall be to carry out all
resolutions of the Supervisory Committee meetings as well as to organize and
administer the day-to-day operation and management affairs of the Joint
Cooperation. The Vice Presidents shall assist the General Manager in the
performance of his duties.

        23.2.

Vice Presidents are in charge of various divisions of the Joint Cooperation. The
Division Vice Presidents shall undertake matters prescribed by the General
Manager and shall be responsible to the General Manager.

Article 24 The General Manager or Vice Presidents found indulging in
malpractices for selfish ends or seriously neglecting their duties shall be
dismissed at any time by the Supervisory Committee at its absolute discretion.

Chapter IX Purchase of Equipment

Article 25 In its purchase of the computer servers, necessary spare parts,
auxiliary equipment, vehicles and office machines and stationery, etc, the Joint
Cooperation shall give first priority to local sources. Where the prices,
quality or other particulars of the required articles cannot meet the demands of
production, the decision to import or not shall be made by the Supervisory
Committee. With regard to the purchase of raw and semi-processed materials,
quality considerations shall prevail over all other factors.

Article 26 When purchasing equipment abroad at the request of the Joint
Cooperation, ITonis shall submit a purchase list to the Supervisory Committee
and the Supervisory Committee shall be entitled to approve the purchase of the
equipment according to the model or specifications presented. Any equipment
provided by ITonis to the Joint Cooperation must be brand-new and must meet the
requirements of the Joint Cooperation.

Chapter X Labour Management

12

--------------------------------------------------------------------------------

Article 27 Labour Management

  27.1.

The issues of employment, recruitment, resignation, wages and salaries, labour
insurance, welfare, awards and penalties regarding the workers and staff members
of the Joint Cooperation shall, in accordance with the related Rules and
Regulations, be specified in labour contracts to be entered into between the
Joint Cooperation and the Trade Union of the Joint Cooperation collectively or
between the Joint Cooperation and the employee individually.

        27.2.

The labour contracts so signed shall be filed with the local Labour Service
Management Authorities for record.

Article 28 Whenever necessary, appointments of executives, and their
remunerations, social insurance, welfare and business trip allowance, etc.,
shall be determined separately by the Supervisory Committee.

Chapter XI Taxation, Finance, Audit and Profit Distribution

Article 29 The Joint Cooperation shall pay taxes pursuant to the tax laws and
related rules and regulations of the PRC.

Article 30 Every staff member of the Joint Cooperation shall pay individual
income tax under the Individual Income Tax Law of the PRC.

Article 31 The Joint Cooperation shall, in accordance with the Law of
Chinese-Foreign Joint Cooperations, make deductions from its gross profit for
the reserve funds, the expansion funds and the bonus funds each year at a rate
to be decided by the Supervisory Committee through discussion and based on the
financial position of the Joint Cooperation in the current year.

Article 32 The Joint Cooperation shall open RMB and Foreign Exchange accounts
with approved banks.

Article 33 Accounting System

13

--------------------------------------------------------------------------------


  33.1.

The fiscal year of the Joint Cooperation shall extend from 1 January to 31
December of a calendar year.

        33.2.

All books, records and financial statements of the Joint Cooperation shall be
written in the Chinese and English languages.

Article 34 All the books and records of the Joint Cooperation shall be
maintained in terms of RMB currency and foreign exchange accounts shall be
established separately. Management of the foreign exchange of the Joint
Cooperation shall be subject to the Nation's exchange control regulations.

Article 35 Fiscal methods and procedures of the Joint Cooperation shall be
subject to the Accounting Regulations of the People's Republic of China for
Joint Cooperations.

Article 36 Auditing System

  36.1.

An effective accountant in China shall be appointed to audit the financial
calculations of the Joint Cooperation and a report on the results of such
auditing shall be prepared and submitted by the accountant to the Supervisory
Committee and the General Manager.

        36.2.

ITonis may, at its own expenses, appoint an effective auditor from abroad to
audit the annual financial position of the Joint Cooperation.

Article 37 The General Manager shall prepare and submit an annual budget and
profit distribution proposal for the next year two months prior to the end of
the current year, and balance sheet and profit and loss account no later than
the first three months of each year to the Supervisory Committee for approval
after examination.

Article 38 Net Profit Distribution

  38.1.

Prior to allocation of net profits, the Supervisory Committee shall determine
how much of the year’s current net profits shall be retained by the Joint
Cooperation for operations and capital needs for the next year;

        38.2.

No net profits shall be distributed if the losses of the previous year have not
been

14

--------------------------------------------------------------------------------


 

made up; and

        38.3.

Undistributed profits from the previous year may be distributed together with
the profits of the current year.

Article 39 The net profit of the Joint Cooperation shall be distributed among
the two Parties hereto as follows (which shall continue in any joint venture in
the same proportion):

PM                  40%

ITonis             60% (twenty percent (20%) is ultimately allocated to PM
management in accordance with Article 5.1.3) .

The methods of profit distribution shall be specified in detail by the
Supervisory Committee of the Joint Cooperation. With regard to the foreign
exchange profit distribution, the first priority shall be given to ITonis, based
on the foreign exchange balance.

Chapter XII Term of the Joint Cooperation

Article 40 Term of the Joint Cooperation

  40.1.

The Joint Cooperation shall cover a term of twenty (20) years (the “Term”);

        40.2.

The date of establishment of the Supervisory Committee of the Joint Cooperation
shall be the date of the establishment of the Joint Cooperation; and

        40.3.

Provided, however, that a motion by either party has been unanimously adopted by
a Supervisory Committee Meeting, the Joint Cooperation may apply to the
authorizing department for an extension of the term of the Joint Cooperation six
months prior to its expiration.

Chapter XIII Disposal of Assets on Expiration of the Joint Cooperation

Article 41 Expiration

15

--------------------------------------------------------------------------------


  41.1.

Upon expiration or discontinuation of the term of the Joint Cooperation, the
Joint Cooperation shall be liquidated according to law; and

        41.2.

Assets, after liquidation, shall be distributed among PM and ITonis hereto in
proportion to their sharing of the net profits in Article 39.

Chapter XIV Insurance

Article 42

  42.1.

Insurance protection, insurance coverage and the insurance period shall be
determined by the Supervisory Committee.

Chapter XV Amendments, Changes and Dissolution of the Contract

Article 43 Any amendment in this Contract (including the Exhibits hereto) must
be subject to written agreement signed by PM and ITonis hereto and to approval
by the authorizing department.

Article 44 In the case of a failure by either party to execute its obligation
hereunder by reasons of Force Majeure, or the incapability of the Joint
Cooperation to continue operation by reason of continuous and successive yearly
losses, the Joint Cooperation may be terminated by a resolution adopted
unanimously by the Supervisory Committee and the approval of the authorizing
department.

Article 45 One-sided Termination

  45.1.

If and whenever the Joint Cooperation cannot carry on operating or realize its
described objectives by reason of the failure of a party to the Joint
Cooperation to execute its obligations under this Contract, or acting in grave
default of the provisions of this Contract or the Articles of Association, this
matter may be treated as a one-sided Contract termination by the defaulting
party.

16

--------------------------------------------------------------------------------


  45.2.

Upon occurrence of the above event as described in Article 45.1, the other party
to the Joint Cooperation shall have either of the two as follows:


  45.2.1.

To report this to the authorizing department for approval of termination of the
Contract and to claim compensation from the party in default; or


 

45.2.2

To continue the implementation of the Contract after expelling the party in
default who shall be held responsible for compensating the Joint Cooperation and
the other party for economic losses.

Article 46 [Intentionally Omitted]

Chapter XVI Force Majeure

Article 47 Force Majeure

  47.1.

If and whenever a party is directly prevented from or delayed in carrying out
any provision of this Contract or any terms and conditions agreed upon by reason
of earthquake, typhoon, flood, fire, war or any other cause of Force Majeure
which is unforeseen or beyond the control of the Party affected by Force
Majeure, the Party whose performance is prevented or delayed, is required to
promptly inform the other party of the event and to provide within 30 days
effective certificates confirming the details of the event which has occurred or
the reason why its implementation of this Contract is suspended or any extension
of such implementation is needed.

        47.2.

Any obligation hereunder, not carried out by reason of the occurrence of Force
Majeure, shall be suspended until the cessation of the Force Majeure which
caused prevention or delay in the performance of such obligation.

Chapter XVII Governing Laws

Article 48 The conclusion, effect, interpretation and execution of this Contract
and settlement of disputes arising out of or in connection with this Contract
shall be governed

17

--------------------------------------------------------------------------------

by the laws of the PRC.

Chapter XVIII Settlement of Dispute

Article 49 Settlement of dispute

  49.1.

In cases of any dispute arising out of or in connection with the implementation
of this Contract, the two Parties hereto shall work out a reasonable settlement
through amicable discussions amongst themselves;

        49.2.

If no settlement can be reached after amicable discussions, the case under
dispute shall be referred to arbitration;

        49.3.

The case shall be finally settled by a panel of three (3) arbitrators, with
arbitration in Hong Kong in accordance with Hong Kong law. Each Party shall pick
their own arbitrator; and each of these two (2) arbitrators shall mutually pick
the third arbitrator who shall be neither Chinese nor American;

        49.4.

The decision rendered by the arbitrator(s) shall be final and binding upon all
parties involved; the two Parties have hereby agreed to be subordinated to such
decision.

Article 50 Terms and Conditions under Dispute

  50.1.

During arbitration, except for the content of this Contract which is under
dispute by the two Parties hereto, this Contract shall be continuously carried
out. If the content under dispute is of great importance, the implementation of
this Contract shall then be suspended; and

        50.2.

For all losses or any part thereof caused to the Joint Cooperation during such
arbitration, the Joint Cooperation shall be compensated by the losing party.

Chapter XIX Languages

Article 51 This Contract shall be written in both Chinese and English languages.
Each of the Parties shall maintain two original copies, one in the Chinese
language and the other in

18

--------------------------------------------------------------------------------

the English language. Both Chinese and English versions shall have equal force
and effect.

Chapter XX Effect of this Contract and Miscellaneous

Article 52 If and whenever any notice, demand or certificate is required
hereunder to be given or made by any party to the other by cable, telex or
facsimile and the content thereof is related to their respective rights,
interests or duties hereunder, such notice, demand or certificate shall be
followed by a letter in writing to the other Party at their respective addresses
designated from time to time.

Article 53 PM and ITonis will bear the costs incurred by themselves respectively
in the negotiation, drafting and completion of this Contract.

IN WITNESS WHEREOF, the parties have caused this Contract to be executed by
their duly authorized representatives as of the date first above written.

 

For and on behalf of PM

 

/s/ Gao Limin

____________
Signature

 

For and on behalf of ITonis

 

 

/s/ Thomas N. Roberts

____________
Signature

19

--------------------------------------------------------------------------------

